                      Case 19-50831-BLS               Doc 28      Filed 12/16/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                       Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                       Case No. 17-12560 (BLS)
    al.,1
                                                                                 (Jointly Administered)
                                Remaining Debtors.


    Michael Goldberg,

                                         Plaintiff,
                                                                                 Adversary Proceeding
                              vs.                                                Case No. 19-50831 (BLS)

    Sharon R. Ferry.,

                                         Defendant.


                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Sharna Wilson, being duly sworn, depose and state:

1.           I am a Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue, New

York, New York 10017.

2.           On December 8, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP (“Pachulski

Stang”), Counsel to the Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-50831-BLS            Doc 28       Filed 12/16/20       Page 2 of 4




Woodbridge Liquidation Trust, I caused a true and correct copy of the Order Assigning

Adversary Proceeding to Mediation and Approving Mediator [Docket No. 26] to be delivered

by first class mail to the party listed on the annexed Exhibit A (defendant Party)3 and via email to

mjoyce@mjlawoffices.com.


                                                               /s/ Sharna Wilson
                                                               Sharna Wilson


    Sworn to before me this
    14th day of December, 2020
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelope used for service on the party included a legend, which stated: “Important Legal Documents
         Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
         Agent.”
Case 19-50831-BLS   Doc 28   Filed 12/16/20   Page 3 of 4




                    EXHIBIT A
Case 19-50831-BLS   Doc 28   Filed 12/16/20   Page 4 of 4
